   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
SHAILENDRA JOSHI,

                     Plaintiff,
                                               17-cv-4112 (JGK)
          - against –
                                               MEMORANDUM OPINION AND
THE TRUSTEES OF COLUMBIA UNIVERSITY            ORDER
IN THE CITY OF NEW YORK, COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,
and COLUMBIA UNIVSERSITY COLLEGE OF
PHYSICIANS AND SURGEONS,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     Dr. Shailendra Joshi, an anesthesiologist at Columbia

University College of Physicians and Surgeons (“CUCPS”), an

affiliate of Columbia University in the City of New York (the

“University”), brings this action against CUCPS, the University,

and the Trustees of the University (together with CUCPS and the

University, the “defendants”).     Dr. Joshi has conducted research

at the University for over 25 years.      However, due to a lapse in

external funding, the defendants seek to close Dr. Joshi’s lab.

Dr. Joshi moved for a preliminary injunction and temporary

restraining order to keep his lab open.       Dr. Joshi claims that

the closing of his lab is in retaliation for his complaints

about the alleged professional misconduct by a colleague and

this retaliation violates Dr. Joshi’s contractual, statutory and

other rights. This Court denied the motion for a temporary


                                   1
      Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 2 of 25



restraining order on July 23, 2020.         Because Dr. Joshi failed to

make a showing of irreparable harm, sufficiently serious

questions on the merits, that the balance of hardships decidedly

tips in his favor, and that a preliminary injunction is in the

public interest, the motion is denied.

                              I.    Background

       Dr. Joshi, an anesthesiologist in the Neuroanesthesia

Division of the University’s Department of Anesthesiology (the

“Department”), as well as an Assistant Professor of

Anesthesiology in CUCPS, has been a faculty member of the

University since 1997.       Am. Compl. ¶ 7.     During his time at the

University, Dr. Joshi authored over 60 scientific papers and

numerous book chapters.       Id. ¶ 8.    He also has given over 150

scientific presentations and served as a member of the Editorial

Board of the Journal of Neuroanesthesiology.           Id. ¶¶ 8-9.    Dr.

Joshi focused his research on mechanisms for delivering drugs to

the brain in patients with brain tumors.          Id. ¶ 10.    The

University has given Dr. Joshi two awards for his research, id.

¶¶ 11-12, and the National Institute of Health (the “NIH”) has

awarded him several grants to support his research.            Id. ¶¶ 10,

13.    More recently, Dr. Joshi researched the possibility of

developing a new ventilator and ventilator pump that could be

useful in treating COVID-19 patients.          Joshi Decl. ¶ 11.



                                      2
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 3 of 25



     Despite his research, Dr. Joshi has had several conflicts

with the defendants.    In or around December 2014, Dr. Joshi

suspected that a research article authored by a senior faculty

member of the Department contained inaccurate, falsified, or

fabricated data.    Am. Compl. ¶ 14.    Dr. Joshi discussed his

concerns with the author, his colleagues in the Neuroanesthesia

Division of the Department, and the Vice Chair for Departmental

Research, Dr. Charles Emala.     Id. ¶¶ 33-34.    On April 3, 2015,

Dr. Joshi filed a formal complaint of research misconduct with

the Associate Vice-President of the University’s Office of

Executive Vice-President for Research, Naomi Schrag.         Id. ¶ 35.

     After Dr. Joshi raised his concerns, the Department reduced

Dr. Joshi’s Department-supported research time.        Id. ¶ 43.    The

Department regularly allotted Dr. Joshi the least amount of

Department-supported dedicated research time of any member of

the Department.    Id. ¶ 44.   Dr. Joshi believes this was done as

retaliation for his past report of research misconduct.          Id.

¶¶ 42-44.

     In August 2015, Dr. Joshi complained to Ms. Schrag, Dr.

Emala, and Dr. Anne Taylor, the Senior Vice-President for

Faculty Affairs and Career Development at the University, about

harassment, retaliation, and the reduction in Department-

supported dedicated research time.      Id. ¶ 56.    According to Dr.

Joshi, they did not respond to his complaint.        Id. ¶ 57.    In or

                                   3
      Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 4 of 25



around December 2015, Dr. Joshi complained to Ms. Schrag that

Dr. Wood, the former Chair of the Anesthesiology Department, did

not respond to Dr. Joshi’s request for a joint appointment to

the Neurosurgery Department and change of title to Associate

Professor.     Id. ¶¶ 52, 58.     Dr. Joshi asserts that Ms. Schrag

did not respond to his complaint.         Id. ¶ 58.    Dr. Joshi also

discussed his concerns with Dr. David H. Strauss, the Vice

Chairman for Research Administration, Ethics and Policy and a

member of the University’s Conflict of Interest Committee and

Co-Chair of the University’s Standing Committee on the Conduct

of Science, who likewise did not respond.          Id.

       In addition to conflicts with the Department and CUCPS

leadership, Dr. Joshi also had issues with his lab technician.

In June 2020, Johann Cooke, who worked in Dr. Joshi’s lab for

approximately six years, complained to the Medical School’s

human resources department that Dr. Joshi was harassing him.

Joshi Decl. ¶ 13.      Mr. Cooke was not the first individual to

complain about Dr. Joshi’s harassment.          Id.   The conflict

between Dr. Joshi and Mr. Cooke arose from Dr. Joshi’s demand

that Mr. Cooke travel to the lab or to Dr. Joshi’s home, despite

the University and state-wide stay-at-home mandates in place to

protect individuals and the community from the spread of COVID-

19.    Wegrzyn Decl. ¶¶ 3-5, Exs. B-D; Brambrink Decl. ¶ 14.           As a

result of this conflict, Mr. Cooke brought the matter to the

                                      4
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 5 of 25



Medical School’s human resources department.        Wegrzyn Decl.

¶¶ 3-5, Exs. B-D; Joshi Decl. ¶ 13.      After the human resources

department referred the matter back to the Department, Dr. Emala

agreed to mediate future disputes.      Brambrink Decl. ¶ 14.

Despite the alleged harassment, Mr. Cooke remains available to

assist Dr. Joshi in the final analysis and organization of data

from his lab.    Id. ¶ 15.

     Due to his conflicts with the Department, starting with his

2015 complaint of research misconduct, Dr. Joshi believes that

the defendants undertook a series of retaliatory actions,

including the decision to close his lab.       Dr. Joshi alleged that

the retaliatory intent harbored by certain members in the

Department transferred to other members of the Department, even

to those who were not employed by the University at the time of

Dr. Joshi’s 2015 complaint of research misconduct.         For example,

in July 2016, Dr. Wood retired as Chair of the Department and

was replaced by Dr. Angsar Brambrink, who was not employed by

the University prior to July 2016.      Am. Compl. ¶ 62; Brambrink

Decl. ¶ 2.    Dr. Brambrink, not Dr. Wood, made the decision to

close Dr. Joshi’s lab.    Dr. Joshi’s research misconduct

allegations, which he claims were the impetus for the

defendants’ allegedly retaliatory conduct, occurred over a year-

and-a-half prior to Dr. Brambrink’s employment at the

University.   Brambrink Decl. ¶ 13; Joshi Decl. ¶ 3.

                                   5
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 6 of 25



       The defendants, on the other hand, assert that the

Department’s decision to close Dr. Joshi’s lab was due to a lack

of external funding.    Dr. Brambrink, citing funding concerns,

first threatened to close Dr. Joshi’s lab by the end of July

2017 because Dr. Joshi’s lab would not have external funding.

Am. Compl. ¶ 66.    Researchers in the Department fund their labs

with a mix of Departmental and external funding.        See Brambrink

Decl. ¶¶ 3-4.    External funding can be secured from a variety of

grant-giving bodies, such as the NIH.       Id.   In the absence of

external funding, the Department must pay for the expenses out

of its limited budget.    Id.   Because grants are competitive, the

Department makes available “bridge funding” to give faculty an

opportunity to secure new funding when prior funding lapses. Id.

¶ 6.    Customary Department procedure is to provide two years of

bridge funding when a researcher loses external funding.          Joshi

Reply Decl. ¶ 10, Ex. G.     Researchers in the Department

typically choose to close their labs voluntarily when they lose

external funding and exhaust all bridge funding.        Brambrink

Decl. ¶ 12.    The Department recently witnessed two such

voluntary closures.    Id.   Notwithstanding the typical practice

of providing two years of bridge funding, the Department

provided bridge funds to Dr. Joshi for over three years since

his external funding expired in March 2017.        Brambrink Decl.

¶¶ 6-7.

                                   6
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 7 of 25



     Dr. Joshi’s lab has a sizable budget.       It costs the

Department approximately $21,000 per month, consisting of the

cost of renting the space from the University, Mr. Cooke’s

compensation, lab supplies, and Dr. Joshi’s nonclinical time.

Brambrink Decl. ¶ 3.    Since March 2017, the only financial

support for Dr. Joshi’s lab has been provided by the Department,

id. ¶ 6; Wegrzyn Decl. ¶ 2, Ex. A, but since 2018, the

Department limited its support for Dr. Joshi’s lab by purchasing

fewer new supplies for his lab.      Joshi Decl. ¶ 5.

     Dr. Joshi’s past external funding included a K08 NIH grant

that provided funding from March 2001 to February 2006, and then

two R01 NIH grants, that provided funding from September 2008 to

July 2014, and April 2011 to March 2017.       Wegrzyn Decl. ¶ 2,

Ex. A.    After 2013, Dr. Joshi has made at least seven

unsuccessful grant applications to the NIH.       Id. ¶¶ 2, 6, Exs.

A, E.    Dr. Joshi also sought external funding from hospitals and

pharmaceutical companies.     In February 2020, Dr. Joshi applied

for research funding through the New York-Presbyterian Hospital

William Rhodes Center for Glioblastoma Collaborative Research

Initiative, but he has yet to secure that funding.         Joshi Decl.

¶ 10.    Dr. Joshi has also discussed the possibility of receiving

funding from pharmaceutical companies, but likewise has not yet

secured funding from those sources.      Id. ¶ 9.    Although Dr.

Joshi intends to submit another grant application for NIH

                                   7
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 8 of 25



funding in October 2020, even if successful, such funds would

not be disbursed until July 2021 or later.        Brambrink Decl.

¶ 10.

     According to the defendants, because Dr. Joshi has failed

to secure external funding, the Department decided to close his

lab as of June 30, 2020.    Id. ¶¶ 7-9.      The Department has not

removed Dr. Joshi’s equipment or denied him access to the lab.

Id. ¶ 9.   Even though the Department considers the lab closed,

Mr. Cooke remains available to assist Dr. Joshi, and the

Department agreed to provide Mr. Cooke with four months of

funding after the closure of Dr. Joshi’s lab so that Mr. Cooke

could assist with the final analysis and organization of Dr.

Joshi’s research.   Id. ¶¶ 7, 15, Ex. A.

     Even though Dr. Joshi currently has access to his lab, he

alleges that he will be irreparably harmed if the Department

moves his equipment into storage.        Joshi Decl. ¶ 20.   Dr. Joshi

has carefully acquired and calibrated the equipment in his lab

throughout the last 25 years.       Id. ¶¶ 15-18.   Closing Dr.

Joshi’s lab would require dismantling such equipment and would

cause the lab to lose its New York State certification for

narcotic storage and use.     Id.    Nevertheless, the Department

committed to “storing [Dr. Joshi’s] research equipment and re-

opening [his] laboratory at a later date should external

research funding be established.” Brambrink Decl. ¶¶ 7-8, Ex. A.

                                     8
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 9 of 25



Moreover, Dr. Joshi’s lab would not be the only lab to have

equipment disassembled and moved, because the Department is

currently relocating the labs of five researchers into a new

space.    Id. ¶ 11.

     Dr. Joshi has been aware that the Department threatened to

close his lab since at least the filing of the Complaint in

2017.    Compl. ¶ 49.    In December 2019, Dr. Emala and Dr.

Brambrink informed Dr. Joshi that his lab would close on June

30, 2020 if he could not obtain external funding by March 31,

2020.    Brambrink Decl. ¶ 7.     On June 17, 2020, Dr. Emala and Dr.

Brambrink confirmed to Dr. Joshi that his lab would close on

June 30, 2020 because he had not received external funding by

the March 31, 2020 deadline.       Id. ¶ 8.    Dr. Joshi brought this

Motion for a Preliminary Injunction on July 22, 2020.

                        II.   Preliminary Injunction

     A preliminary injunction “is one of the most drastic tools

in the arsenal of judicial remedies,” Grand River Enter. Six

Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (citation

omitted), and it “should not be granted unless the movant, by a

clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (internal quotation marks,

emphasis, and citation omitted).          “A party seeking a preliminary

injunction must show (1) irreparable harm; (2) either a

likelihood of success on the merits or both serious questions on

                                      9
    Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 10 of 25



the merits and a balance of hardships decidedly favoring the

moving party; and (3) that a preliminary injunction is in the

public interest.” 1    N. Am. Soccer League, LLC v. United States

Soccer Fed'n, Inc., 883 F.3d 32, 37 (2d Cir. 2018).          A showing

of irreparable harm is “the single most important prerequisite

for the issuance of a preliminary injunction.” Faiveley Transp.

Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009)

(citation omitted).

                            A. Irreparable Harm

      Dr. Joshi has not shown that he would be irreparably harmed

by the closure of his lab.      The Department offered to move his

equipment into storage, and he could reopen his lab were he to

secure external funding.      Although Dr. Joshi alleged that his

equipment would not be functional after being moved, other

researchers must move their equipment for various reasons, and

the Department is currently moving the labs of several other

faculty members.      Moreover, Dr. Joshi’s delay in bringing his


1 The parties dispute whether this motion involves a prohibitory
or mandatory injunction. Dr. Joshi currently has access to and
use of his lab. Therefore, the injunction here is a prohibitory
injunction. However, because Dr. Joshi failed to meet the
standard required for a prohibitory injunction, he likewise
failed to meet the heighted legal standard required for a
mandatory injunction. See N. Am. Soccer League, 883 F.3d at 37
(“Because mandatory injunctions disrupt the status quo, a party
seeking one must meet a heightened legal standard by showing ‘a
clear or substantial likelihood of success on the merits.’”)
(quoting N.Y. Civil Liberties Union v. N.Y.C. Transit Auth., 684
F.3d 286, 294 (2d Cir. 2012)).

                                    10
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 11 of 25



motion for preliminary injunction rebuts his argument that

closure of the lab, which had been threatened multiple times

beginning about three years before Dr. Joshi brought this

motion, would cause him irreparable injury.

    Dr. Joshi must establish that absent a preliminary

injunction he would likely suffer “an injury that is neither

remote nor speculative, but actual and imminent and one that

cannot be remedied if a court waits until the end of trial to

resolve the harm.” Freedom Holdings, Inc. v. Spitzer, 408 F.3d

112, 114 (2d Cir. 2005) (internal quotation marks and citation

omitted).   Irreparable harm is “injury for which a monetary

award cannot be adequate compensation.” Jackson Dairy Inc. v.

H.P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979) (per

curiam).    In the context of a plaintiff’s showing of likely

irreparable injury, “[l]ikelihood sets, of course, a higher

standard than ‘possibility.’” JSG Trading Corp. v. Tray-Wrap,

Inc., 917 F.2d 75, 79 (2d Cir. 1990).

     Dr. Joshi has undertaken considerable effort in

establishing his lab in its current form.        He has acquired and

calibrated his equipment over more than two decades while

working in the Department.     His lab also is certified by New

York State for narcotic storage and usage.        Such certification

will be lost if his lab is closed.       Closure of Dr. Joshi’s lab



                                   11
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 12 of 25



would similarly thwart his current projects and may foreclose

certain future opportunities.

     However, despite the inconvenience closing the lab might

cause Dr. Joshi, these harms are not irreparable.         Specifically,

the Department told Dr. Joshi that it would store his equipment

with hopes of reopening the lab if he were able to secure

external funding in the future.      While Dr. Joshi alleged that

moving the equipment would irreparably damage it, he failed to

show why, if he were able to assemble his equipment in the past,

he would not be able to reassemble it in the future were his lab

to reopen.   Dr. Joshi could likewise reapply for a New York

State certification for narcotic storage and usage were he able

to reopen his lab.    These consequences, though burdensome, are

remediable and insufficient to show irreparable injury.

Moreover, moving lab equipment is not unusual or even uncommon.

Currently, the Department is in the process of moving the labs

of five researchers into renovated spaces.        Dr. Joshi failed to

show why his equipment is so different from other equipment in

the Department that disassembling and moving his equipment would

uniquely cause irreparable injury when other researchers in the

same department commonly need to move their equipment.

     Dr. Joshi’s argument that closing the lab will stall his

current projects is similarly unpersuasive.        The Department

agreed to support his lab technician, Mr. Cooke, for four months

                                   12
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 13 of 25



after the closing of the lab so that Mr. Cooke could assist with

the final organization and analysis to secure Dr. Joshi’s

already-conducted research.     That Dr. Joshi cannot continue to

do new research is not an irreparable injury.        First, if he were

to obtain external funding, he could continue to do new

research.   Second, he maintains his employment in the

Department.   Courts have found that far more extreme employment

actions taken against professors do not constitute irreparable

harm.   See, e.g., Ahmad v. Long Island Univ., 18 F. Supp. 2d

245, 249 (E.D.N.Y. 1998) (“Significantly, he is a professional

who holds a doctorate and who evidently specializes in the

sophisticated field of stroke research and treatment.          With

reasonable certainty, he will continue to practice his learned

profession.   While the Court does not dispute the plaintiff's

suggestion that his loss of employment will occasion some loss

of reputation and interruption in his research and work, this

does not amount to ‘irreparable harm.’”).

     Dr. Joshi’s argument is further undermined by his delay in

bringing this motion.    Unreasonable delay may “preclude the

granting of preliminary injunctive relief, because the failure

to act sooner undercuts the sense of urgency that ordinarily

accompanies a motion for preliminary relief and suggests that

there is, in fact, no irreparable injury.” Tough Traveler,

Ltd. v. Outbound Prods., 60 F.3d 964, 968 (2d Cir. 1995)

                                   13
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 14 of 25



(internal quotations marks and citations omitted); see also

Citibank, N.A. v. Citytrust, 756 F.2d 273, 276 (2d Cir.

1985)(delay in bringing a motion for preliminary injunction may

“indicate an absence of the kind of irreparable harm required to

support a preliminary injunction”).       “[C]ourts typically decline

to grant preliminary injunctions in the face of unexplained

delays of more than two months.” Gidatex, S.r.L. v. Campaniello

Imps., Ltd., 13 F. Supp. 2d 417, 419 (S.D.N.Y. 1998).          Indeed,

courts have denied preliminary injunctions for delays shorter

than here.   See, e.g., Weight Watchers Int'l, Inc. v. Luigino’s,

Inc., 423 F.3d 137, 144 (2d Cir. 2005) (“We have found delays of

as little as ten weeks sufficient to defeat the presumption of

irreparable harm that is essential to the issuance of a

preliminary injunction.”); Citibank., N.A., 756 F.2d at 276–77

(finding that a ten-week delay rebutted a finding of irreparable

injury); Ins. Co. of the State of Pennsylvania v. Lakeshore

Toltest JV, LLC, 15-CV-1436, 2015 WL 8488579 at *3 (S.D.N.Y.

Nov. 30, 2015) (finding a seven-month delay “undercuts a finding

of irreparable injury”).

     Dr. Joshi knew about the Department’s plans to close his

lab since at least the time he filed this action over three

years ago.   Moreover, in December 2019, Dr. Brambrink and Dr.

Emala definitively told Dr. Joshi that his lab would be closed

effective June 30, 2020 if he could not obtain external funding

                                   14
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 15 of 25



by March 31, 2020.    The lab’s closure was reconfirmed on June

17, 2020.   However, Dr. Joshi did not bring this preliminary

injunction motion    until July 22, 2020, seven months after being

definitively told that his lab was to close on June 30, 2020 if

he could not secure external funding, and over three years after

he alleged that the Department was threatening to close his lab.

Moreover, the defendants’ representation that they would not

move Dr. Joshi’s equipment during the pendency of this motion,

Defs. Br. at 6 n.3, does not excuse Dr. Joshi’s unreasonable

delay in bringing his preliminary injunction motion.

     Therefore, Dr. Joshi has failed to show that, absent a

preliminary injunction, he will suffer irreparable harm.

                         B. Merits

     Dr. Joshi has not raised sufficiently serious questions

going to the merits of his claims, namely that the decision to

close Dr. Joshi’s lab was retaliation for his complaints about a

colleague’s alleged misconduct.      The alleged retaliatory intent

was attenuated, and the defendants presented clear funding-based

motives for closing Dr. Joshi’s lab.

     Dr. Joshi must show “sufficiently serious questions going

to the merits to make them a fair ground for litigation.”          See

Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master

Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (quoting Jackson

Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d

                                   15
    Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 16 of 25



Cir.1979)). 2   Under this standard, a preliminary injunction may

be appropriate if a court “cannot determine with certainty that

the moving party is more likely than not to prevail on the

merits of the underlying claims, but where the costs outweigh

the benefits of not granting the injunction.”         Id. at 35.

However, under this standard, a plaintiff’s overall burden “is

no lighter than the one it bears under the ‘likelihood of

success’ standard” because the plaintiff “must not only show

that there are ‘serious questions’ going to the merits, but must

additionally establish that ‘the balance of hardships tips

decidedly’ in its favor.”      Id. (citation and emphasis omitted).

      Dr. Joshi’s four remaining claims in this action are breach

of contract, breach of the covenant of good faith and fair

dealing, promissory estoppel, and a violation of New York’s Not-

For-Profit Corporation Law § 715-b requiring adequate

whistleblower protections.      All of Dr. Joshi’s claims require a

showing that the defendants took retaliatory actions or failed

to prevent retaliatory actions against Dr. Joshi.          Dr. Joshi’s

breach of contract claim alleges that the defendants agreed to

“take all reasonable and practical efforts to protect Dr. Joshi

from potential or actual retaliation.”        Am. Compl. ¶ 89.     His


2 Because Dr. Joshi failed to show sufficiently serious questions
going to the merits of his claims, he likewise failed to satisfy
the more rigorous “likelihood of success on the merits”
standard.

                                    16
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 17 of 25



breach of the covenant of good faith and fair dealing claim

alleges that the defendants did not fulfill their obligation “to

investigate and not to retaliate” and “to end the retaliation”

against him.   Id. ¶¶ 98, 100.     Dr. Joshi’s promissory estoppel

claim alleges that the defendants promised, upon Dr. Joshi’s

research misconduct complaint, “to protect [him] from potential

or actual retaliation.”     Id. ¶ 107.    And his statutory

whistleblower claim asserts that “[the defendants’] retaliation

against plaintiff was and is in violation of its obligations

under Section 715-b.”    Id. ¶ 134; see also N.Y. Not-For-Profit

Corp. Law § 715-b(a) (Boards of not-for-profit corporations

“shall adopt, and oversee the implementation of, and compliance

with, a whistleblower policy to protect from retaliation persons

who report suspected improper conduct”).

     However, Dr. Joshi has failed to raise sufficiently serious

questions about whether the defendants’ decision to close Dr.

Joshi’s lab was in retaliation for his report about a

colleague’s alleged misconduct.      Dr. Joshi’s underlying

allegation is that the defendants retaliated against him or

failed to prevent retaliation against him because of his

complaint of research misconduct in 2015 and subsequent

conflicts.   Particularly, he argues that after he raised his

concerns about research misconduct, then-Chair of the

Department, Dr. Wood, began taking retaliatory actions.          Soon

                                   17
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 18 of 25



after Dr. Joshi’s report of research misconduct, Dr. Wood raised

the possibility of closing Dr. Joshi’s lab, even though Dr.

Joshi had funding for two more years.        However, Dr. Wood never

closed Dr. Joshi’s lab.     And Dr. Joshi failed to show how any

potential retaliatory intent harbored by Dr. Wood transferred to

Dr. Brambrink, who actually made the decision to close the lab,

and who did not join the Department until over a year after Dr.

Joshi’s allegation of research misconduct.        The timing of a

plaintiff’s protected activity and a defendant’s alleged

retaliation may be circumstantial evidence of the presence or

absence retaliatory motive. See Scheiner v. New York City Health

& Hosps., 152 F. Supp. 2d 487, 496 (S.D.N.Y. 2001); see also

Gorman–Bakos v. Cornell Co-op Extension, 252 F.3d 545, 554–55

(2d Cir. 2001) (collecting cases).        The passage of years after

his 2015 complaint, and the intervention of a new decision-maker

who decided to close Dr. Joshi’s lab, undercut any argument that

the decision to close Dr. Joshi’s lab was in retaliation for his

years’ old complaint.

       Dr. Joshi also alleged, as proof of a retaliatory scheme,

that the Department tried to remove Mr. Cooke from Dr. Joshi’s

lab.    However, the Department did not decide to remove Mr. Cooke

from Dr. Joshi’s lab on its own.        Rather, Mr. Cooke sought the

intervention of the Medical School’s human resource department

after he felt harassed by Dr. Joshi.        Mr. Cooke alleged that Dr.

                                   18
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 19 of 25



Joshi falsely accused Mr. Cooke of refusing to work and demanded

that Mr. Cooke go into the lab or to Dr. Joshi’s home, even when

Mr. Cooke expressed reservations about traveling in light of the

COVID-19 pandemic and in violation of the University and state-

wide stay-at-home mandates for non-essential workers.          Due to

this conflict, it was Mr. Cooke who sought recourse from the

Department, not an action initiated by the Department to

retaliate against Dr. Joshi.      Moreover, Mr. Cooke has not been

reassigned to another lab, as Dr. Joshi alleged, and the

Department is continuing to support Mr. Cooke in his research.

Mr. Cooke is available to assist Dr. Joshi with the final

analysis and organization of data from Dr. Joshi’s lab.

     Dr. Joshi further alleged that it was unprecedented for the

Department to close a lab due to a lapse in funding and that the

Department’s decision to close his lab signals retaliatory

intent.   But researchers in the Department typically close their

own labs voluntarily when they lose external funding and have

exhausted bridge funding.     In fact, two faculty members in the

Department recently closed their labs voluntarily due to a lack

of funding.    Moreover, Dr. Brambrink confirmed that the

Department would store Dr. Joshi’s equipment with the hopes of

reopening the lab were Dr. Joshi successful in obtaining

external funding, which further rebuts Dr. Joshi’s claim of

retaliation.

                                   19
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 20 of 25



     Instead, the defendants make a persuasive showing that the

decision to close Dr. Joshi’s lab was motivated by funding

concerns. Contrary to Dr. Joshi’s allegations of retaliation,

the Department had legitimate budgetary reasons to close Dr.

Joshi’s lab.   Dr. Joshi had external funding until March 2017.

External funding helps defray the approximately $21,000 per

month required to keep Dr. Joshi’s lab operational.         After Dr.

Joshi’s funding lapsed in 2017, the Department provided bridge

funding so that Dr. Joshi could continue in his lab until he

found external funding.     The Department has provided over three

years of bridge funding, even though typical practice is to

provide no more than two years of bridge funding.         While the

bridge funding was less than what Dr. Joshi was receiving from

external grants, the Department acted reasonably in supplying

Dr. Joshi with the funds necessary to continue his lab’s

operations while he pursued other external funding

opportunities.   The purpose of the bridge funding was to keep

Dr. Joshi’s lab operational while he secured other funding, not

to support it indefinitely.

     During the three years the Department provided Dr. Joshi

with bridge funding, Dr. Joshi failed to secure external funding

despite at least seven NIH grant proposals since his last R01

grant was funded in 2011 and lapsed in 2017.        Dr. Joshi received

longer bridge funding than is customary, and the Department

                                   20
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 21 of 25



warned him that the lab would close if he were unable to secure

external funding. The Department provided reasonable non-

retaliatory reasons for closing Dr. Joshi’s lab.         Therefore, Dr.

Joshi has not raised sufficiently serious questions regarding

alleged retaliation in closing his lab.

                 C. Balance of Hardships

     The balance of hardships tips in favor of the defendants,

making a preliminary injunction inappropriate.        Absent a

preliminary injunction, Dr. Joshi could still apply for external

funding, and if successful, reopen his lab.        The defendants, on

the other hand, would have to continue to pay for a lab that

they view as unproductive and divert scarce resources were the

preliminary injunction granted.

     Dr. Joshi must show “a balance of hardships decidedly

favoring [him].”     N. Am. Soccer League, 883 F.3d at 37.        When

weighing the equities involved on a motion for preliminary

injunction, courts “must balance the competing claims of injury

and must consider the effect on each party of the granting or

withholding of the requested relief.” Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 24 (2008) (quoting Amoco Prod. Co. v.

Village of Gambell, Alaska, 480 U.S. 531, 542 (1987)).          “To

establish that the balance of hardships tips in [his] favor, the

[plaintiff] must demonstrate that the harm [he] would suffer

absent the relief sought is substantially greater than the harm

                                   21
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 22 of 25



the defendants would suffer if the injunction were granted.”

Greylock Glob. Opportunity Master Fund Ltd. v. Province of

Mendoza, No. 04-CV-7643, 2004 WL 2290900, at *4 (S.D.N.Y.

Oct. 12, 2004) (citation omitted).

     While Dr. Joshi demonstrated the inconvenience and burden

he will experience from his lab’s closure, he has not shown that

the balance of hardships tips decidedly in his favor. Dr. Joshi

has not shown why the removal of his supplies would be

irreversible.   Everything the Department does in closing Dr.

Joshi’s lab could be undone if Dr. Joshi secures external

funding and reopens his lab.      The defendants, though, have shown

that it would pose a significant burden on them to continue to

pay approximately $21,000 per month to keep Dr. Joshi’s lab

open, after the Department has already been funding Dr. Joshi’s

lab without external support for three years.        A preliminary

injunction would force the Department to spend its resources in

accordance with this Court’s order, as opposed to its own

guidelines and determinations for resource allocation.          Given

the defendants’ limited resources, and the autonomy with which

they should be able to allocate their funds, a preliminary

injunction would pose more hardship on the defendants than

denial of an injunction would pose on Dr. Joshi.

     Dr. Joshi argues that the hardship imposed on the

defendants is limited because he has offered to post a security

                                   22
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 23 of 25



pursuant to Federal Rule of Civil Procedure 65(c).         See Fed. R.

Civ. P. 65(c) (“The court may issue a preliminary injunction or

a temporary restraining order only if the movant gives security

in an amount that the court considers proper to pay the costs

and damages sustained by any party found to have been wrongfully

enjoined or restrained.”) Posting security could minimize the

harms imposed on the defendants but not eliminate them.          The

financial harm that an injunction bond could mitigate does not

account for the opportunity cost of funding a lab the Department

sees as unproductive.    Regardless of any bond posted by Dr.

Joshi, an injunction would require the Department to keep Dr.

Joshi’s equipment in its current space, thereby preventing the

Department from using that space as it sees fit.         And while this

action is pending, the Department would need to continue to

provide Dr. Joshi with bridge funding, limiting its ability to

fund other endeavors it views as worthwhile.        The defendants,

not this Court, should determine how the Department uses its

resources.   Therefore, Dr. Joshi failed to show that the balance

of hardships tips decidedly in his favor.

                           D. Public Interest

     Despite Dr. Joshi’s achievements in his field, he has not

shown that a preliminary injunction would further the public

interest.    Dr. Joshi has made significant contributions to the

scientific community through his research, including his

                                   23
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 24 of 25



research into the delivery of drugs to the brain.         However, the

defendants and external funding organizations like the NIH have

determined that resources would be better spent by funding other

labs.   In moving for a preliminary injunction, Dr. Joshi has

asked this Court to find that funding his lab is in the public

interest, even when the NIH and the defendants have found it

preferable to spend their resources elsewhere.        Contrary to Dr.

Joshi’s position, it is in the public interest that research

universities have the autonomy to spend their resources in

accordance with what they believe will yield the most fruitful

outcomes.   The defendants have provided valid, reasonable

explanations for why they believe their resources would be

better spent elsewhere, and external funding organizations

likewise have decided against funding Dr. Joshi’s lab.          Dr.

Joshi has failed to provide a sufficiently valid explanation for

why it would be in the public interest for this Court to

supplant the judgment of those more experienced in the field.

                            III. CONCLUSION

     The foregoing constitutes this Court’s findings of fact and

conclusions of law pursuant to Federal Rule of Civil Procedure

52(a)(2).   The Court has considered all of the arguments raised

by the parties.    To the extent not specifically addressed, the

arguments are either moot or without merit.        The plaintiff’s



                                   24
   Case 1:17-cv-04112-JGK-KHP Document 110 Filed 08/31/20 Page 25 of 25



motion for a preliminary injunction is denied. The Clerk is

directed to close Docket No. 100.

     SO ORDERED.

Dated:    New York, New York
          August 31, 2020               ___/s/ John G. Koeltl____
                                               John G. Koeltl
                                        United States District Judge




                                   25
